Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-698

IN RE SCOTT J. CAPRIGLIONE,
                                                           DDN: 2021-D129
An Inactive Administratively Suspended
Member of the Bar of the District of Columbia
Court of Appeals

Bar Registration No. 394850

BEFORE: McLeese and Howard, Associate Judges, and Ferren, Senior Judge.

                                 ORDER
                          (FILED— November 23, 2022)

       On consideration of the certified order from the state of New Jersey
suspending respondent from the practice of law for one year and until further order
of the court; this court’s September 21, 2022, order suspending respondent pending
final disposition of this proceeding and directing him to show cause why reciprocal
discipline in the form of a one year suspension with a fitness requirement should not
be imposed; and the statement of Disciplinary Counsel; and it appearing that
respondent has not filed a response or his D.C. Bar R. XI, § 14(g) affidavit with this
court, it is

       ORDERED that Scott J. Capriglione is hereby suspended from the practice of
law in the District of Columbia for a period of one year with reinstatement contingent
on a showing of fitness. See In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010)
(explaining that there is a rebuttable presumption in favor of imposition of identical
discipline and exceptions to this presumption should be rare); In re Fuller, 930 A.2d
194, 198 (D.C. 2007) (explaining that a rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate); see also In re Tan, 119 A.3d 73 (D.C. 2015) (imposing the functionally
equivalent reciprocal discipline of a one year suspension with a fitness requirement
where the respondent had been suspended for one year and until further order of the
court). It is
No. 22-BG-698


      FURTHER ORDERED that, for purposes of reinstatement, respondent’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).

                                 PER CURIAM